       Case 3:20-cv-08123-JJT Document 14 Filed 06/23/20 Page 1 of 1



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
 8   Brian Erskine,                                     No. CV-20-08123-PCT-JJT
 9                   Plaintiff,                         ORDER
10   v.
11   Forrest Fenn,
12                   Defendant.
13          This matter having recently come before this Court,
14          IT IS ORDERED that motions to dismiss pursuant to Fed. R. Civ. P. 12(b) and
15   motions to strike pursuant to Fed. R. Civ. P. 12(f) are discouraged if the defect that would
16   be the subject of the motion can be cured by filing an amended pleading. Therefore, the
17   parties must meet and confer prior to the filing of a motion to dismiss or motion to strike
18   to determine whether it can be avoided. Consequently, motions to dismiss and motions to
19   strike must be accompanied by a notice of certification of conferral, indicating that the
20   parties have conferred to determine whether an amendment could cure a deficient pleading,
21   and have been unable to agree that the pleading is curable by a permissible amendment. In
22   addition, parties shall endeavor not to oppose motions to amend that are filed prior to the
23   Rule 16 Scheduling Conference or within the time set for the Rule 16 Case Management
24   Order. Motions to dismiss and motions to strike that do not contain the required
25   certification are subject to striking on the Court's own motion.
26          Dated this 23rd day of June, 2020.
27
28                                          Honorable John J. Tuchi
                                            United States District Judge
